Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claim 20 directed to invention non-elected without traverse.  Accordingly, claim 20 been cancelled.
ALLOWANCE
Examiner's Amendment/Interview Summary
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview to attorney of record, Rick Shoop on 08/24/2021 and agreed to accept the changes. 

The following amendments applied to the claims filed on 07/21/2021:
Claims 1-11, 18, and 20: cancelled. 
Claim 12, line 17 after the term “smiles” insert ---, wherein the executable
instructions are further configured so that the dental treatment plan further comprises addition or removal of tooth mass---

 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 12-17, 19 are allowed. The art of record does not teach or render obvious a computing device readable medium having executable instructions which is configured to be executed by a processor to cause a computing device to perform a method including displaying, to a dental treatment professional, a digital representation of the patient’s smile; providing a tool for the dental treatment professional to adjust the digital representation of the patient’s smile to generate a plurality of improved smiles; displaying a plurality of images including each improved smile of the plurality of improved smiles combined with an image of the patient’s face within an inner lip line of the patient in the digital representation to visualize each of a plurality of restored smiles on the patient’s face; the executable instructions are further configured so that the dental treatment plan further comprises addition or removal of tooth mass and in combination with limitations set forth in the claim(s). Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Patel Yogesh whose telephone number is (571) 270-3646.  The examiner can normally be reached between 9 AM – 5:30 PM.
please contact the examiner’s supervisor, SPE Johanas Jacqueline, at (571) 270-5085.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOGESH P PATEL/Primary Examiner, Art Unit 3772